Exhibit 10-1



BB&T






MASTER LOAN AGREEMENT
This Master Loan Agreement (this “Loan Agreement”) is made as of the 22nd day of
April, 2013, by and between The Goldfield Corporation, a Delaware corporation,
Southeast Power Corporation, a Florida corporation, Pineapple House of Brevard,
Inc., a Florida corporation and Bayswater Development Corporation, a Florida
corporation (either “Borrower” or collectively “Guarantors” as set forth in
Exhibit “A”), and Branch Banking and Trust Company (“Lender”).
Recitals
1.
Borrower previously received loans from Lender as set forth in Exhibit “A”
(“Prior Loans”), and is receiving two new loans from Lender of even date (“New
Loans”) (“Prior Loans” and “New Loans” shall hereunder be collectively referred
to as the “Exhibit “A” Loans”).



2.
Lender has agreed to make Loans on the terms and conditions set forth in this
Agreement and in the other documents evidencing and securing the Loans as
described herein.



3.
Subject to the Bank's underwriting criteria and other factors that the Bank may
consider, the Bank may, without obligation to do so, extend new loans to the
Borrower and/or modify or extend the Exhibit “A” Loans (“Future Loans”).



4.
The Exhibit “A” Loans and Future Loans (collectively “Loans”) extended by the
Bank are subject to the terms and conditions of this Loan Agreement, and this
Loan Agreement supercedes loan agreements previously executed by Borrowers
regarding Prior Loans.



Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth and of the sum of Ten
Dollars ($10.00) paid by each party to the other, receipt of which is hereby
acknowledged, the parties covenant and agree as follows:


I.    CONDITIONS PRECEDENT


The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank's counsel in their sole discretion:
USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver's license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the

1

--------------------------------------------------------------------------------



Borrower in accordance with the USA Patriot Act. Borrower shall notify Bank
promptly of any change in such information.
Note(s): The Note(s) evidencing the Loans(s) duly executed by the Borrower.
Security Agreement(s): Security Agreement(s) in which Borrower and any other
owner (a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein.
UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrower's or other owner's state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the opinion of the Bank desirable, to
perfect the security interests granted in the Security Agreement(s), and
certified copies of Information Requests identifying all previous financing
statements on record for the Borrower or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement(s), unless prior
approval has been given by the Bank.
Authorization and Certificate: An Authorization and Certificate executed by each
Debtor under which such Debtor authorizes Bank to file a UCC Financing Statement
describing collateral owned by such Debtor.
Commitment Fee: A commitment fee (or balance thereof) owed to the Bank on the
date of execution of the Loan Documents, as to each Loan.
Corporate Resolution: A Corporate Resolution duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery, and performance
of the Loan Documents on or in a form provided by or acceptable to Bank.
Guaranty: Guaranty Agreement(s) duly executed by the Guarantor(s).
Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.
II.    REPRESENTATIONS AND WARRANTIES


The Borrower and Guarantor(s) represent and warrant to the Bank that:
2.1    Financial Statements. The balance sheet of The Goldfield Corporation and
its subsidiaries, if any, and the related Consolidated Statements of Income and
Consolidated Statements of Stockholders' Equity of The Goldfield Corporation and
its subsidiaries, the accompanying footnotes together with the accountant's
opinion thereon, and all other financial information previously furnished to the
Bank, are true and correct and fairly reflect the financial condition of The
Goldfield Corporation and its subsidiaries as of the dates thereof, including
all contingent liabilities of every type, and the financial condition of The
Goldfield Corporation and its subsidiaries as stated therein has not changed
materially and adversely since the date thereof. Each Guarantor further
represents and warrants that all financial statements provided by such Guarantor
to Bank concerning such Guarantor's financial condition are true and correct and
fairly represent such Guarantor's financial condition as of the dates thereof.

2

--------------------------------------------------------------------------------







2.2    Name, Capacity and Standing. The Borrower's exact legal name for each
Loan is correctly stated in Exhibit “A.” If the Borrower and/or any Guarantor is
a corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, each warrants and represents that it
is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing in every other state in which the nature of their
business shall require such qualification, and are each duly authorized by their
board of directors, general partners or member/manager(s), respectively, to
enter into and perform the obligations under the Loan Documents.


2.3    No Violation of Other Agreements. The execution of the Loan Documents,
and the performance by the Borrower, by any and all pledgors (whether the
Borrower or other owners of collateral property securing payment of the Loan
(hereinafter sometimes referred to as the “Pledgor”)) or by the Guarantor(s)
thereunder will not violate any provision, as applicable, of its articles of
incorporation, by-laws, articles of organization, operating agreement, agreement
of partnership, limited partnership or limited liability partnership, or, of any
law, other agreement, indenture, note, or other instrument binding upon the
Borrower, Pledgor or Guarantor(s), or give cause for the acceleration of any of
the respective obligations of the Borrower or Guarantor(s).


2.4    Authority. All authority from and approval by any federal, state, or
local governmental body, commission or agency necessary to the making, validity,
or enforceability of this Agreement and the other Loan Documents has been
obtained.


2.5    Asset Ownership. The Borrower and each Guarantor have good and marketable
title to all of the properties and assets reflected on the balance sheets and
financial statements furnished to the Bank, and all such properties and assets
are free and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements. In
addition, each other owner of collateral has good and marketable title to such
collateral, free and clear of any liens, security interests and encumbrances,
except as otherwise disclosed to Bank.


2.6    Discharge of Liens and Taxes. The Goldfield Corporation and its
subsidiaries, if any, and each Guarantor have filed, paid, and/or discharged all
taxes or other claims which may become a lien on any of their respective
properties or assets, excepting to the extent that such items are being
appropriately contested in good faith and for which an adequate reserve (in an
amount acceptable to Bank) for the payment thereof is being maintained.


2.7    Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.


2.8    ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by The Goldfield
Corporation or by any subsidiary of the Borrower or Guarantor(s) meets, as of
the date hereof the minimum funding standards of Section 302 of ERISA, all
applicable requirements of ERISA and of the Internal Revenue Code of 1986, as
amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by
ERISA) has occurred with respect to any such plan.

3

--------------------------------------------------------------------------------





2.9    Litigation. There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of The Goldfield Corporation or its subsidiaries, if any, or the
Guarantor(s), or the ability of the Borrower or the Guarantor(s) to perform
their obligations under the Loan Documents.


2.10    Other Agreements. The representations and warranties made by Borrower to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof.


2.11    Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrower and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terms, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors' rights generally.


2.12    Commercial Purpose. The Loan(s) are not “consumer transactions”, as
defined in the Florida Uniform Commercial Code, and none of the collateral was
or will be purchased or held primarily for personal, family or household
purposes.


III.    AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrower shall:
3.1    Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and, (c), as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required.


3.2    Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrower.


3.3    Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.


3.4    Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.


3.5    Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business, and business interruption insurance if required by Bank, which
insurance may provide for reasonable deductible(s). The Bank shall be

4

--------------------------------------------------------------------------------





named as loss payee (Long Form) on all policies which apply to the Bank's
collateral, and the Borrower shall deliver certificates of insurance at closing
evidencing same.


3.6    Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.


3.7    Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable time or times in the Bank's sole discretion, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrower, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general of the Borrower, and the
Borrower's independent accountant as the Bank deems necessary and proper.


3.8    Reporting Requirements. Furnish to the Bank:


Quarterly Consolidated Financial Statements: As soon as available and not later
than two (2) weeks after complying with required Securities and Exchange
Commission reporting requirements, consolidated quarterly balance sheets,
statements of income, cash flow, and retained earnings for the period ended, all
in reasonable detail, and all prepared in accordance with GAAP consistently
applied and certified as true and correct by an officer of the Borrower
(“Quarterly Reporting Requirements”).


Annual Consolidated Financial Statements: As soon as available and not later
than two (2) weeks after complying with required Securities and Exchange
Commission reporting requirements, consolidated annual balance sheets,
statements of income, cash flow and retained earnings for the period ended, all
in reasonable detail, and all prepared in accordance with GAAP consistently
applied. The financial statements must be of the following quality or better:
Audited (“Annual Reporting Requirements”).
Notice of Litigation: Promptly after the receipt by the Borrower, or by any
Guarantor of which Borrower has knowledge, of notice or complaint of any action,
suit, and proceeding before any court or administrative agency of any type
which, if determined adversely, could have a material adverse effect on the
financial condition, properties, or operations of the Borrower or Guarantor, as
appropriate.


Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.
USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver's license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.
Financial Statement Certification: Along with Quarterly and Annual Consolidated
Financial Statements, a certification executed by the Chief Financial Officer of
the Borrower stating:

5

--------------------------------------------------------------------------------





Based on my knowledge, the financial statements do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered.


Based on my knowledge, the financial statements, and other financial information
included in this report, fairly present in all material respects the financial
condition, results of operations and cash flows of the registrant as of, and
for, the periods presented.


Other Information: Such other information as the Bank may from time to time
reasonably request.
3.9    Deposit Accounts. Maintain substantially all of its demand
deposit/operating accounts with the Bank.


3.10    Affirmative Covenants from other Loan Documents. All affirmative
covenants contained in any Deed of Trust, Security Agreement, Assignment of
Leases and Rents, or other security document executed by the Borrower which are
described in Section I hereof are hereby incorporated by reference herein.


IV.    GUARANTORS' COVENANTS


Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, Guarantor shall:
4.1     Maintain Existence and Current Legal Form of Business. If Guarantor is a
corporation, partnership, limited partnership, limited liability partnership or
limited liability company, (a) maintain its existence and good standing in the
state of its incorporation or organization, (b) maintain its current legal form
of business as shown on the guaranty agreement provided by Guarantor to Bank in
connection with the Loan, (c) without the Bank's prior written consent enter
into any merger, consolidation, reorganization or exchange of stock, ownership
interests or assets, and (d) as applicable, qualify and remain qualified as a
foreign corporation, general partnership, limited partnership, limited liability
partnership or limited liability company in each jurisdiction in which such
qualification is required.


4.2    Maintain Properties. Not, without the prior written consent of Bank,
sell, transfer or otherwise dispose of all or substantially all of Guarantor's
properties (tangible and intangible), except in the ordinary course of business.


4.3    Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed or
assessed upon Guarantor or upon Guarantor's property, and all Environmental
Laws.

6

--------------------------------------------------------------------------------





4.4     Reporting Requirements. Furnish to the Bank:


Annual Financial Statement(s): Not applicable.
Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of
which Guarantor has knowledge, of notice of any action, suit, and proceeding
before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition,
properties, or operations of the Guarantor or Borrower, as appropriate.
4.5    Other Information: Furnish such other information as the Bank may from
time to time reasonably request.


V.    FINANCIAL COVENANTS


The Goldfield Corporation and its subsidiaries covenants and agrees that from
the date hereof until payment in full of all indebtedness and the performance of
all obligations under the Loan Documents, The Goldfield Corporation shall at all
times maintain the following financial covenants and ratios all in accordance
with GAAP unless otherwise specified:
Tangible Net Worth. A minimum tangible net worth of not less than $18,000,000.00
as evidenced by The Goldfield Corporation's consolidated annual audited
financial statement as included in its Form 10-K beginning with its fiscal year
ending on December 31, 2012. Tangible Net Worth is defined as net worth, plus
obligations contractually subordinated to debts owed to Bank, minus goodwill,
contract rights, and assets representing claims on stockholders or affiliated
entities.
Debt to Tangible Net Worth. A ratio of total liabilities to tangible net worth
of not greater than 2.25:1. In the event that this ratio exceeds 1.6:1 (tested
on consolidated financial statements on a quarterly basis), then the interest
rate shall increase by .40% as set forth in the Note(s).
VI.    NEGATIVE COVENANTS


The Goldfield Corporation and its subsidiaries covenants and agrees that from
the date hereof and until payment in full of all indebtedness and performance of
all obligations under the Loan Documents, The Goldfield Corporation shall not,
without the prior written consent of the Bank:
6.1    Liens. Create, incur, assume, or suffer to exist any lien upon or with
respect to the Mortgaged Property, any of The Goldfield Corporation's
properties, any properties of The Goldfield Corporation's subsidiaries, or the
properties of any Pledgor securing payment of the Loan, now owned or hereafter
acquired, except:


(a)
Liens and security interests in favor of the Bank;



(b)
Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained;


7

--------------------------------------------------------------------------------







(c)
Other liens imposed by law not yet due and payable, or otherwise being contested
in good faith and for which appropriate reserves are maintained;



(d)
purchase money security interests on any property hereafter acquired, provided
that such lien shall attach only to the property acquired.



6.2    Debt. Create, incur, assume, or suffer to exist any debt, except:


(a)
Debt to the Bank;



(b)
Debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank;



(c)
Accounts payable to trade creditors incurred in the ordinary course of business;



(d)
Additional debt not to exceed $500,000.00 in the aggregate at any time.





6.3    Change of Legal Form of Business; Purchase of Assets. Change the legal
form of The Goldfield Corporation's business as shown above, whether by merger,
consolidation, conversion or otherwise, and The Goldfield Corporation shall not
purchase all or substantially all of the assets or business of any Person.


6.4    Leases. Create, incur, assume, or suffer to exist any operating lease
obligation in excess of $500,000.00 annually, except:


(a)
Operating leases outstanding on the date hereof;



(b)
Operating leases with a term of one (1) year or less;



(c)
Operating leases in excess of one (1) year for a specific job or contract and:



(i)
Lease payments are included in the job or contract costs;

(ii)
Term of the operating lease does not exceed the projected job or contract term.



6.5    Guaranties. Assume, guarantee, endorse, or otherwise be or become
directly or contingently liable for obligations of any Person, except guaranties
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.


6.6    Disposition of Assets. Sell, lease, or otherwise dispose of any of its
assets or properties except in the ordinary and usual course of its business.


6.7    Negative Covenants from other Loan Documents. All negative covenants
contained in any Mortgage, Security Agreement, Assignment of Leases or Rents, or
other security document executed by the party which are described in Section I
hereof are hereby incorporated by reference herein.

8

--------------------------------------------------------------------------------





VII.    HAZARDOUS MATERIALS AND COMPLIANCE WITH ENVIRONMENTAL LAWS


7.1    Investigation. Borrower hereby certifies that it has exercised due
diligence to ascertain whether its real property, including without limitation
the Mortgaged Property, is or has been affected by the presence of asbestos,
oil, petroleum or other hydrocarbons, urea formaldehyde, PCBs, hazardous or
nuclear waste, toxic chemicals and substances, or other hazardous materials
(collectively, “Hazardous Materials”), as defined in applicable Environmental
Laws. Borrower represents and warrants that there are no such Hazardous
Materials contaminating its real property, nor have any such materials been
released on or stored on or improperly disposed of on its real property during
its ownership, occupancy or operation thereof Borrower hereby agrees that,
except in strict compliance with applicable Environmental Laws, it shall not
knowingly permit any release, storage or contamination as long as any
indebtedness or obligations to Bank under the Loan Documents remains unpaid or
unfulfilled. In addition, Borrower does not have or use any underground storage
tanks on any of its real property, including the Mortgaged Property which are
not registered with the appropriate Federal and/or State agencies and which are
not properly equipped and maintained in accordance with all Environmental Laws.
If requested by Bank, Borrower shall provide Bank with all necessary and
reasonable assistance required for purposes of determining the existence of
Hazardous Materials on the Mortgaged Property, including allowing Bank access to
the Mortgaged Property, and access to Borrower's employees having knowledge of,
and to files and records within Borrower's control relating to the existence,
storage, or release of Hazardous Materials on the Mortgaged Property.


7.2    Compliance. Borrower agrees to comply with all applicable Environmental
Laws, including, without limitation, all those relating to Hazardous Materials.
Borrower further agrees to provide Bank, and all appropriate Federal and State
authorities, with immediate notice in writing of any release of Hazardous
Materials on the Collateral and to pursue diligently to completion all
appropriate and/or required remedial action in the event of such release.


7.3    Remedial Action. Bank shall have the right, but not the obligation, to
undertake all or any part of such remedial action in the event of a release of
Hazardous Materials on the Mortgaged Property and to add any expenditures so
made to the principal indebtedness secured by the Security Agreement. Borrower
agrees to indemnify and hold Bank harmless from any and all loss or liability
arising out of any violation of the representations, covenants, and obligations
contained in this Section VII, or resulting from the recording of the Security
Agreement.


VIII.    EVENTS OF DEFAULT


The following shall be “Events of Default” by Borrower or any Guarantor:
8.1    The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.


8.2    Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.

9

--------------------------------------------------------------------------------





8.3    Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.


8.4    Should the Borrower or any Guarantor default on the performance of any
other obligation of indebtedness when due or in the performance of any
obligation incurred in connection with money borrowed.


8.5    Should the Borrower, any Guarantor or any Pledgor breach any covenant,
condition, or agreement made under any of the loan documents evidencing or
securing the liability under the Note(s) set forth in Exhibit “A”, including any
subsequent attachments thereto.


8.6    Should a custodian be appointed for or take possession of any or all of
the assets of the Borrower or any Guarantor, or should the Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve the Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should the Borrower or any Guarantor make an assignment
for the benefit of creditors, or should there be an attachment, execution, or
other judicial seizure of all or any portion of the Borrower's or any Guarantors
assets, including an action or proceeding to seize any funds on deposit with the
Bank, and such seizure is not discharged within 30 days.


8.7    Should final judgment for the payment of money be rendered against the
Borrower or any Guarantor which is not covered by insurance and shall remain
undischarged for a period of 30 days unless such judgment or execution thereon
be effectively stayed.


8.8    Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledge, or Guarantor.


8.9    Should the Bank in good faith deem itself, its liens and security
interests, if any, or any debt thereunder unsafe or insecure, or should the Bank
believe in good faith that the prospect of payment of any debt or other
performance by the Borrower or any Guarantor is impaired.


8.10    Should any lien or security interest granted to Bank to secure payment
of the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.


8.11    Except for monetary defaults, Borrower shall have a forty five (45) day
cure period from the date the Bank notifies the Borrower of any Events of
Default.


IX.    REMEDIES UPON DEFAULT


Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:
9.1    Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrower

10

--------------------------------------------------------------------------------





and each Guarantor, and such balance(s) shall accrue interest at the Default
Rate as provided herein until paid in full;


9.2    Require the Borrower or Guarantor(s) to pledge additional collateral to
the Bank from the Borrower's or any Guarantor's assets and properties, the
acceptability and sufficiency of such collateral to be determined in the Bank's
sole discretion;


9.3    Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrower or any Guarantor under the Loan Documents;


9.4    Exercise any and all other rights and remedies available to the Bank
under the terms of the Loan Documents and applicable law, including the Florida
Uniform Commercial Code;


9.5    Any obligation of the Bank to advance funds to the Borrower or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.


X.    MISCELLANEOUS PROVISIONS


10.1    Definitions.


“Default Rate” shall mean a rate of interest equal to Bank's Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank's
sole discretion, to all sums owing, including principal and interest, on such
date.
“Environmental Laws” shall mean all applicable federal and state laws and
regulations which affect or may affect the Mortgaged Property, including without
limitation the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. Sections 9601 et seq.), the Resource Conservation and Recovery
Act (42 U.S.C. Sections 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), all
such applicable environmental laws and regulations of the State of Florida, as
such laws and regulation, may be amended from time to time.
“Loan Documents” shall mean this Agreement including any schedule attached
hereto, the Note(s), the Deed(s) of Trust, the Mortgage(s), Security Deeds, the
Security Agreement(s), the Assignment(s) of Leases and Rents, all UCC Financing
Statements, the Guaranty Agreement(s), and all other documents, certificates,
and instruments executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and replacements thereto and therefore.
“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

11

--------------------------------------------------------------------------------





“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.
“Prime Rate” shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank's lowest lending rate.
10.2    Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.


10.3    Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the State of Florida.


10.4    Waiver. Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.


10.5    Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrower and Bank.


10.6    Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower's payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.


10.7    Stamps and Fees. The Borrower shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrower and Guarantor agree to
indemnify and hold harmless the Bank against any and all liability in respect
thereof.


10.8    Attorneys' Fees. In the event the Borrower or any Pledgor or Guarantor
shall default in any of its obligations hereunder and the Bank believes it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrower to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code), the
Borrower and Guarantors agree to pay the reasonable attorneys' fees of the Bank
and all related costs of collection or enforcement that may be incurred by the
Bank. The Borrower and Guarantor shall be liable for such attorneys' fees and
costs whether or not any suit or proceeding is actually commenced.

12

--------------------------------------------------------------------------------





10.9    Bank Making Required Payments. In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.


10.10    Right of Offset. Any indebtedness owing from Bank to Borrower may be
set off and applied by Bank on any indebtedness or liability of Borrower to
Bank, at any time and from time to time after maturity, whether by acceleration
or otherwise, and without demand or notice to Borrower. Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrower agrees that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.


10.11    UCC Authorization. Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.


10.12    Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
not prohibited by Florida law, and as otherwise permitted by law if Borrower is
located in another state.


10.13    Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.


10.14    Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Melbourne,
Florida, and to the President of the Borrower at its offices in Melbourne,
Florida, when sent by certified mail and return receipt requested.


10.15    Consent to Jurisdiction. Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in any Florida state court or federal court sitting in the State of
Florida, or in such other appropriate court and venue as Bank may choose in its
sole discretion. Borrower consents to the jurisdiction of such courts and waives
any objection relating to the basis for personal or in rem jurisdiction or to
venue which Borrower may now or hereafter have in any such legal action or
proceedings.


10.16    Arbitration. Upon demand of any party hereto, whether made before or
after institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with, or relating to the Agreement and other Loan
Documents (“Disputes”) between or among the parties to this Agreement and other
Loan Documents shall be resolved by binding arbitration as provided herein.
Institution of a judicial proceeding by a party does not waive the right of that
party to demand arbitration hereunder. Disputes may include, without limitation,
tort claims,

13

--------------------------------------------------------------------------------





counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Loan Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement and other Loan Documents. Arbitration shall be conducted under
and governed by the Commercial Financial Disputes Arbitration Rules (the
“Arbitration Rules”) of the American Arbitration Association (the “AAA”) and
Title 9 of the U.S. Code. All arbitration hearings shall be conducted in the
city of Tallahassee. The expedited procedures set forth in Rule 51 et seq. of
the Arbitration Rules shall be applicable to claims less than $1,500,000. All
applicable statutes of limitation shall apply to any Dispute. A judgment upon
the award may be entered in any court having jurisdiction. The panel from which
all arbitrators are selected shall be comprised of licensed attorneys. The
single arbitrator selected for expedited procedure shall be a retired judge from
the highest court of general jurisdiction, state or federal, of the state where
the hearing will be conducted or if such person is not available to serve, the
single arbitrator may be a licensed attorney. Notwithstanding the foregoing,
this arbitration provision does not apply to disputes under or related to swap
or hedging agreements.


10.17    Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.


10.18    Entire Agreement. The Loan Documents embody the entire agreement
between Borrower and Bank with respect to the Loans, and there are no oral or
parol agreements existing between Bank and Borrower with respect to the Loans
which are not expressly set forth in the Loan Documents.


10.19    Indemnification. The Borrower and the Guarantors hereby jointly and
severally agree to and do hereby indemnify and defend the Bank, its affiliates,
their successors and assigns and their respective directors, officer, employees
and shareholders, and do hereby hold each of them harmless from and against, any
loss, liability, lawsuit, proceeding, cost expense or damage (including
reasonable in-house and outside counsel fees, whether suit is brought or not)
arising from or otherwise relating to the closing, disbursement, administration,
or repayment of the Loans, including without limitation: (i) the failure to make
any payment to the Bank promptly when due, whether under the Notes evidencing
the Loans or otherwise; (ii) the breach of any representations or warranties to
the Bank contained in this agreement or in any other loan documents now or
hereafter executed in connection with the Loans; or (iii) the violation of any
covenants or agreements made for the benefit of the Bank and contained in any of
the loan documents; provided, however, that the foregoing indemnification shall
not be deemed to cover any loss which is finally determined by a court of
competent jurisdiction to result solely from the Bank's gross negligence or
willful misconduct.


10.20    Notice and Cure Period. Notwithstanding any provision in this Loan
Agreement, the Security Agreement, the Note or Loan Documents to the contrary,
an event of default shall not be deemed to have occurred hereunder as to a
non-monetary provision of this Loan Agreement unless and until the Borrower
shall fail to cure and remedy said non-monetary breach or default within forty
five (45) days after the Borrower has received written notice thereof from the
Bank, and an event of default shall not be deemed to have occurred hereunder as
to a monetary provision of the Loan Agreement unless and until the Borrower
shall fail to cure and remedy said

14

--------------------------------------------------------------------------------





monetary breach or default within ten (10) days after the Borrower has received
written notice thereof from the Bank.


10.21    WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW,
THE UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK'S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

15

--------------------------------------------------------------------------------





SIGNATURE PAGE
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal all as of the date first above written.
Witness:
 
 
 
 
 
 
 
 
 
 
 
The Goldfield Corporation, a Delaware corporation
 
 
 
 
 
 
 
/s/ Jeanne Spegal
 
By:  /s/ Stephen R. Wherry
 
 
Jeanne Spegal
 
      Stephen R. Wherry, Senior Vice President
 
 
Print Name:
 
 
 
 
 
 
 
 
 
/s/ Cynthia Wherry
 
 
 
 
Cynthia Wherry
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
Witness:
 
 
 
 
 
 
 
 
 
 
 
Southeast Power Corporation, a Florida corporation
 
 
 
 
 
 
 
/s/ Jeanne Spegal
 
By: /s/ Stephen R. Wherry
 
 
Print Name:
Jeanne Spegal
      Stephen R. Wherry, Treasurer
 
 
 
 
 
 
 
/s/ Cynthia Wherry
 
 
 
 
Print Name:
Cynthia Wherry
 
 
 
 
 
 
 
 
 
 
Pineapple House of Brevard, Inc., a Florida corporation
 
 
 
 
 
 
 
/s/ Jeanne Spegal
 
By: /s/ Stephen R. Wherry
 
 
Print Name:
Jeanne Spegal
       Stephen R. Wherry, Vice President
 
 
 
 
 
 
 
/s/ Cynthia Wherry
 
 
 
 
Print Name:
Cynthia Wherry
 
 
 
 
 
 
 
 
 
 
Bayswater Development Corporation, a Florida corporation
 
 
 
 
 
 
 
/s/ Jeanne Spegal
 
By:  /s/ Stephen R. Wherry
 
 
Print Name:
Jeanne Spegal
      Stephen R. Wherry, Treasurer
 
 
 
 
 
 
 
/s/ Cynthia Wherry
 
 
 
 
Print Name:
Cynthia Wherry
 
 
 


16

--------------------------------------------------------------------------------



Witness:
 
 
 
 
 
 
 
 
 
 
 
Branch Banking and Trust Company
 
 
 
 
 
 
 
/s/ Ginny Henry
 
By: /s/ Barry Forbes
 
 
Print Name:
Ginny Henry
       Barry Forbes, Senior Vice President
 
 
 
 
 
 
 
/s/ Stephen R. Wherry
 
 
 
 
Print Name:
Stephen R. Wherry
 
 
 
 
 
 
 
 


17

--------------------------------------------------------------------------------





Exhibit “A”
“Prior Loans”


Southeast Power Corporation:
Loan Number - 9660933120
Notes
Original Amount
Date Opened
Guarantors
00004
$6,940,000.00
2/22/2011
The Goldfield Corporation and Pineapple House of Brevard, Inc.
Non Revolving
00005
$1,500,000.00
4/17/2012
The Goldfield Corporation, Pineapple House of Brevard, Inc. and Bayswater
Development Corporation
Non Revolving
00007
$4,250,000.00
9/17/2012
The Goldfield Corporation, Pineapple House of Brevard, Inc. and Bayswater
Development Corporation
Non Revolving







The Goldfield Corporation:
Loan Number - 9660933082
Notes
Original Amount
Date Opened
Guarantors
00002
$5,000,000.00
8/26/2005
Southeast Power Corporation, Pineapple House of Brevard, Inc. and Bayswater
Development Corporation
Revolving







“New Loans”


Southeast Power Corporation:
Loan Number - 9660933120
Notes
Original Amount
Date Opened
Guarantors
00010
$5,000,000.00
4/22/2013
The Goldfield Corporation, Pineapple House of Brevard, Inc. and Bayswater
Development Corporation
Non Revolving
00011
$1,500,000.00
4/22/2013
The Goldfield Corporation, Pineapple House of Brevard, Inc. and Bayswater
Development Corporation
Non Revolving






18